THIS is an action by the plaintiff, Packer Chevrolet Company, against J. R. Laverty, as special constable, to recover possession of an automobile upon which the plaintiff as assignee held a chattel mortgage, and which was seized by the defendant constable under an execution issued upon a judgment against one Paulk, the purchaser of the automobile from the plaintiff's assignor. The assignments of error are restricted to such general ones as: that the judgment is contrary to the law, that the evidence is insufficient to authorize the judgment, that the court committed prejudicial error in disregarding the testimony of certain witnesses, and in rejecting plaintiff's offers of proper testimony. The discussion in the briefs has taken a much wider range than plaintiff in error was entitled to have considered under its assignments.
[1, 2] Waiving this, however, for our present purpose, a reading of the evidence discloses that the findings and judgment of the trial court are amply sustained thereby and may not be disturbed under our general rule that something more than a mere conflict in evidence is required to call for an interference with the finding of facts of a jury or trial judge. It would serve no useful purpose to discuss the various contentions of the parties because there is no meritorious controversy as to legal questions, but only as to the weight and sufficiency of the evidence, which is the peculiar function of the trial court to determine. The evidence under the appropriate principles of law applicable to the controversy justifies the trial court in its conclusion. The judgment therefore must be, and it is affirmed.
MR. CHIEF JUSTICE WHITFORD, MR. JUSTICE ADAMS, and MR. JUSTICE ALTER concur. *Page 236